        Case 1:19-cv-03840-WMR Document 364 Filed 08/07/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JANE DOE 1,                            )
                                       )
            Plaintiff,                 )
                                       ) CIVIL ACTION FILE
       v.                              ) NO. 1:19-CV-03840-WMR
                                       )
RED ROOF INNS, INC., FMW RRI, NC, LLC, )
RED ROOF FRANCHISING, LLC, RRI WEST )
MANAGEMENT, LLC, VARAHI HOTEL, LLC, )
WESTMONT HOSPITALITY GROUP, INC.,      )
RRI III, LLC, HSI CHAMBLEE, LLC,       )
SUB-SU HOTEL GP, LLC, WHG SU           )
ATLANTA, LLC, WHG SU ATLANTA LP,       )
CC&S DEVELOPMENT, LLC, ESSEX, LLC,     )
AND KUZZINS BUFORD, LLC                )
                                       )
            Defendants.                )


    DEFENDANT HSI CHAMBLEE, LLC’S MEMORANDUM OF LAW IN
     SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S SECOND
                     AMENDED COMPLAINT

       COMES NOW, HSI Chamblee, LLC (“HSI”), by and through its

undersigned counsel, and submits this Reply Brief in Support of its Motion to

Dismiss Plaintiff’s Second Amended Complaint, and in support thereof, states as

follows:1


1
 HSI recognizes that Plaintiff has included numerous factual allegations in her “Statement of
Facts.” While HSI does not directly address each of those allegations in its Reply Brief, as this
                                               1
        Case 1:19-cv-03840-WMR Document 364 Filed 08/07/20 Page 2 of 8




       Following Plaintiff’s concession that both her RICO and negligence claims

are time-barred as to HSI, the only issue that remains outstanding for this Court’s

consideration is whether Plaintiff improperly added HSI to the instant lawsuit

without leave of court.          Pursuant to this Court’s April 13, 2020 Order (the

“Order”), HSI believes that she did. [See ECF No. 282]. As such, HSI requests

that it be dismissed from this lawsuit.

       In response to HSI’s request for dismissal, Plaintiff spends nearly five pages

defending her decision to add parties without leave of court, citing to numerous

court decisions, most of which were issued outside of the Eleventh Circuit.

However, Plaintiff’s failure to discuss in any level of detail the language included

in this Court’s Order, which directly relates to the actions of the parties in this

lawsuit, is striking. In doing so, Plaintiff conveniently ignores or overlooks the

specific and limiting directions provided to her following the February 7, 2020




brief is directed solely at Plaintiff’s unilateral addition of defendants without leave of court, HSI
incorporates by reference all responses included in its Answer and Affirmative Defenses, filed on
June 26, 2020, in response to Plaintiff’s Second Amended Complaint. [See ECF No. 320]. HSI
expressly denies the allegations contained in both Plaintiff’s Second Amended Complaint as well
as those included in her Response Brief and reserves the right to contest these allegations in later
pleadings.

HSI further notes for the Court that certain allegations contained in Plaintiff’s Statement of Facts
are embellished from those included in her Second Amended Complaint, including the allegation
that a maintenance worker who interacted with Jane Doe 2 was employed by HSI. [Compare
ECF No. 347 at 4 with ECF No. 305 at ¶ 140].
                                                 2
         Case 1:19-cv-03840-WMR Document 364 Filed 08/07/20 Page 3 of 8




hearing and instead, insinuates that this Court has provided the parties with no

direction regarding the inclusion of additional defendants in this lawsuit.

         Undisputedly, the Federal Rules of Civil Procedure permit a party to amend

its pleading once as a matter of course, which Plaintiff did on November 21, 2019.

[ECF No. 87]; FED. R. CIV. P. 15 (a)(1).           However, following this initial

amendment, subsequent pleading amendments sought by Plaintiff are not permitted

without “the opposing party’s written consent or the court’s leave.” FED. R. CIV. P.

15(2).

         Here, however, even a cursory review of the Court’s Order shows that the

allowed amendments to Plaintiff’s First Amended Complaint were limited in

nature and scope. [ECF No. 282]. Indeed, this Court ordered Plaintiff to recast her

Complaint to (1) “remove all allegations about sex trafficking or the sex trafficking

industry in general that are not related to a specific Defendant,” and (2) to “set

forth specific allegations as to each remaining Defendant.” [Id.] (emphasis

supplied). No other leave was granted. In fact, the phrase “as to each remaining

Defendant” was used no less than five (5) times throughout the Order, [Id. at 2, 13,

15], and was used again in a subsequent April 29, 2020 Order, which stated

“[f]urther, after Plaintiff has replead her claim against the remaining defendants,

said Defendants may file any motions for judgment on the pleadings. . . .” [ECF

                                          3
       Case 1:19-cv-03840-WMR Document 364 Filed 08/07/20 Page 4 of 8




No. 294 at 1]. Accordingly, and contrary to Plaintiff’s arguments, this Court’s

Order did not contemplate the addition of new parties. [Id.]

      Moreover, on page 14 of the Order, this Court asserted that “[n]o further

motions to dismiss will be allowed.” [ECF No. 282 at 14]. However, had this Court

contemplated the addition of new defendants in Plaintiff’s Second Amended

Complaint, no such wording would have been necessary as any newly added

defendant would have surely been entitled to the same defenses and mechanisms

allowed under the Federal Rules of Civil Procedure that were afforded to the

previously named parties. As such, the plain and unambiguous wording contained

in the Order should have been more than enough to alert Plaintiff that she was not

free to unilaterally add parties to this lawsuit. Moreover, and considering the

actual language of the Order, it is confounding that Plaintiff would contend that

HSI would suffer no “undue prejudice by being added at this stage” in the

litigation. To be sure and ignoring the inclusion of the “as to each remaining

Defendant” phrasing, to the extent this Court disallowed HSI to file a motion to

dismiss, such an action would surely prejudice HSI.

      Plaintiff also alleges that she was unaware of HSI’s prior interest in the

Suburban Extended Stay until such interest was disclosed in Choice Hotels

International, Inc.’s discovery responses on February 11, 2020.        While this

                                         4
          Case 1:19-cv-03840-WMR Document 364 Filed 08/07/20 Page 5 of 8




allegation may be true, it does not excuse Plaintiff from conducting a reasonable

and diligent investigation as to all potential defendants prior to filing suit. Indeed,

real property deeds and records can be obtained through numerous public websites

including the Georgia Superior Court Clerks’ Cooperative Authority which

contains real property records for the State of Georgia. While Plaintiff may have

only just learned of HSI’s prior interest in the Suburban Extended Stay, such facts

do not negate the fact that had Plaintiff conducted a reasonable and diligent search,

prior to filing her lawsuit, she would have been aware of HSI’s prior interest.

      Accordingly, and based upon Plaintiff’s failure to seek leave from this Court

to add HSI as a defendant to her Second Amended Complaint, HSI respectfully

requests that this Court grant its Motion to Dismiss Plaintiff’s Second Amended

Complaint and grant such other and further relief as this Court deems just and

proper.




                        [Signature Line on Following Page]




                                          5
      Case 1:19-cv-03840-WMR Document 364 Filed 08/07/20 Page 6 of 8




     This 7th day of August, 2020.


                                     SWIFT, CURRIE, McGHEE & HIERS

                                     By: /s/ Sabrina L. Atkins
                                         Pamela N. Lee
                                         Georgia State Bar No. 198981
                                         Sabrina L. Atkins
                                         Georgia State Bar No. 567762
                                         Attorneys for Defendant HSI
                                         Chamblee, LLC

Swift, Currie, McGhee & Hiers, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404.888.6162
Fax: 404.888.6199
pamela.lee@swiftcurrie.com
sabrina.atkins@swiftcurrie.com




                                       6
      Case 1:19-cv-03840-WMR Document 364 Filed 08/07/20 Page 7 of 8




                     CERTIFICATE OF COMPLAINCE

      I hereby certify this document was prepared in accordance with Court Rule

L.R. 5.1B, N.D. Ga., in the Times New Roman (14 point) font.



                                     SWIFT, CURRIE, McGHEE & HIERS

                                     By: /s/ Sabrina L. Atkins
                                         Pamela N. Lee
                                         Georgia State Bar No. 198981
                                         Sabrina L. Atkins
                                         Georgia State Bar No. 567762
                                         Attorneys for Defendant HSI
                                         Chamblee, LLC

Swift, Currie, McGhee & Hiers, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404.888.6162
Fax: 404.888.6199
pamela.lee@swiftcurrie.com
sabrina.atkins@swiftcurrie.com




                                       7
          Case 1:19-cv-03840-WMR Document 364 Filed 08/07/20 Page 8 of 8




                           CERTIFICATE OF SERVICE

         This is to certify that on the 7th day of August, 2020, I have caused to be

served upon counsel for all parties a true and correct copy of the foregoing HSI

CHAMBLEE, LLC’S REPLY BRIEF IN SUPPORT OF ITS MOTION TO

DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT by filing same

through use of the Court’s online filing system, the CM/ECF system for the United

States District Court for the Northern District of Georgia, which will serve all

counsel of record.

                                        SWIFT, CURRIE, McGHEE & HIERS

                                        By: /s/ Sabrina L. Atkins
                                            Pamela N. Lee
                                            Georgia State Bar No. 198981
                                            Sabrina L. Atkins
                                            Georgia State Bar No. 567762
                                            Attorneys for Defendant HSI
                                            Chamblee, LLC
Swift, Currie, McGhee & Hiers, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: 404.888.6162
Fax: 404.888.6199
pamela.lee@swiftcurrie.com
sabrina.atkins@swiftcurrie.com
4827-4644-7047, v. 1




                                          8
